Citation Nr: 1501037	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine.  

2.  Entitlement to service connection for radiculopathy of the upper extremities as secondary to degenerative joint disease of the cervical spine.  

3.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine with herniation at L4-5 and L5-S1, to include an evaluation in excess of 10 percent prior to December 5, 2011, and an evaluation in excess of 20 percent as of December 5, 2011.  

4.  Entitlement to an increased evaluation for sciatica of the left lower extremity, to include an evaluation in excess of 10 percent prior to June 14, 2010, and an evaluation in excess of 20 percent as of June 14, 2010.  

5.  Entitlement to an increased evaluation for sciatica of the right lower extremity, to include an evaluation in excess of 10 percent prior to June 14, 2010, and an evaluation in excess of 20 percent as of June 14, 2010.  

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left hand, radial nerve, median and ulnar nerves.  

7.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left wrist with decreased motion.  

8.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee, prior to March 19, 2013, and entitlement to an evaluation in excess of 100 percent as of March 19, 2013.  

9.  Entitlement to an increased evaluation for degenerative joint disease due to post-surgical residuals to the right knee, to include an evaluation in excess of 20 percent prior to January 31, 2012, and an evaluation in excess of 30 percent as of March 1, 2013.  

10.  Entitlement to a compensable evaluation for residual scars, status post-left wrist laceration and right knee surgery.  

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and St. Petersburg, Florida.  

The Veteran was previously scheduled for a hearing before a Veterans Law Judge in August 2014 and again in October 2014.  However, in July 2014, VA received a statement from the Veteran's representative withdrawing the Veteran's request for a hearing regarding all issues on appeal.  

The issues of entitlement to service connection for a cervical spine disability and cervical radiculopathy, as well as entitlement to increased evaluations for a lumbar spine disability, sciatica of the lower extremities, a right knee disability, scarring of the right knee and left wrist and disabilities associated with the left wrist are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 19, 2013, the Veteran's left knee disability was manifested by flexion to at least 90 degrees and extension to 0 degrees; it was not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, flexion limited to 45 degrees or less, extension limited to 10 degrees or less, impairment of the tibia and fibula or genu recurvatum.  

2.  As of March 19, 2013, the Veteran has been in receipt of a 100 percent evaluation for his service-connected left knee disability.  This is the maximum evaluation available.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for a left knee disability, prior to March 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5262 (2014).  

2.  The criteria for an evaluation in excess of 100 percent for a left knee disability as of March 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5262 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters provided to the Veteran in July 2008, November 2008 and January 2009 provided the Veteran with the required information.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in August 2008 and June 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also obtained copies of the Veteran's Social Security Administration (SSA) records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Left Knee Disability

The Veteran contends that he is entitled to an increased evaluation for his service-connected left knee disability.  For historical purposes, the Veteran was originally granted service connection for a left knee disability in a September 2008 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 5257, effective as of June 20, 2008.  A timely notice of disagreement as to the assigned rating was received from the Veteran in February 2009.  The 10 percent evaluation was continued in an August 2009 statement of the case.  The Veteran submitted a timely appeal to the Board (VA Form 9) in September 2009.  

According to a July 2008 VA treatment note, the Veteran's left knee had mild swelling with no "crunching."  The Veteran was subsequently afforded a VA examination of the left knee in August 2008.  According to the report, an X-ray revealed medial joint compartment cartilaginous degeneration with a mild genu varum.  There was also moderate osteoarthritis.  The Veteran did not report any flare-ups, although he complained of decreased motion and intermittent swelling.  He did not require a brace, a cane or crutches.  Range of motion testing revealed extension to 0 degrees and flexion to 95 degrees.  Painful motion began at 90 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The knee was deemed to be stable and there was no evidence of weakness.  The examiner noted that this condition had no effect on the Veteran's usual occupation or daily activities.  However, he did avoid stairs, climbing ladders, squatting, stooping, kneeling, crawling and running.  

According to an April 2009 SSA record, the Veteran had left knee flexion to 140 degrees and extension to 0 degrees.  

The Veteran underwent an additional VA examination of the left knee in June 2010.  The Veteran reported symptoms of decreased range of motion, intermittent knee swelling, and intermittent locking.  There were no reports of flare-ups in the left knee.  Physical examination revealed extension to 0 degrees and flexion to 90 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive us.  The left knee was also found to be stable with no weakness.  The Veteran did use a cane and a knee brace.  The examiner noted that this condition had no effect on the Veteran's usual occupation or daily activities other than avoiding walking more than 100 feet, standing more than 10 minutes, using stairs, squatting, kneeling, climbing ladders, stooping, crawling, lifting over 25 to 28 pounds, leaning over to work on a vehicle or getting down on the ground to set a lift.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee disability at any time prior to March 19, 2013.  Prior to March 19, 2013, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5257-5010.  According to Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

According to the August 2008 and June 2010 VA examination reports of record, the Veteran's left knee has been stable.  While the Veteran has reported subjective symptoms of locking and swelling, there has been no objective evidence of recurrent subluxation or lateral instability.  As such, a separate evaluation or a higher evaluation cannot be established under Diagnostic Code 5257.  

Under Diagnostic Code 5010 (which is to be rated as degenerative arthritis under Diagnostic Code 5003), when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record reflects that, at a minimum, the Veteran has been capable of flexion to 90 degrees.  As such, an evaluation in excess of 10 percent cannot be established based on limitation of flexion, prior to March 19, 2013.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record reflects that the Veteran has maintained full extension to 0 degrees at all times prior to March 19, 2013.  As such, a higher evaluation cannot be established based on limitation of extension.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In the present case, however, there has been no evidence to suggest that the Veteran suffers from pain of the left knee prior to 90 degrees, or, that he has further functional loss upon repetition due to weakness, fatigability, incoordination or pain on movement.  As such, an evaluation in excess of 10 percent for a left knee disability due to functional impairment, prior to March 19, 2013, cannot be established.  

Finally, the Board has considered whether there are any other applicable diagnostic codes that might permit a higher or separate disability evaluation for the Veteran's left knee disability.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

The evidence of record clearly demonstrates that the Veteran does not suffer from ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  The Veteran has maintained a significant range of motion of the left knee at all times prior to March 19, 2013.  There is also no evidence of dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  As such, a higher or separate evaluation is not warranted under any other applicable diagnostic code.  

Likewise, a higher evaluation cannot be established as of March 19, 2013.  The record reflects that the Veteran has been in receipt of a temporary 100 percent evaluation since this time and that this evaluation will continue until July 1, 2015.  As such, the Veteran has been in receipt of the highest possible evaluation since March 19, 2013.  The Veteran is free to submit a claim for a higher evaluation as of July 1, 2015, if he is not satisfied with the rating assigned as of that time.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected left knee disability prior to March 19, 2013.  However, the Veteran has not provided any lay evidence or medical evidence to demonstrate that he meets the requirements for a higher schedular evaluation at any time prior to March 19, 2013.  According to a March 2009 SSA record, the Veteran the Veteran had pain and he avoided stairs.  However, a 10 percent evaluation under Diagnostic Code 5010 is meant to compensate a Veteran for painful motion.  As such, a higher schedular evaluation cannot be assigned.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 10 percent, prior to March 19, 2013, and entitlement to an evaluation in excess of 100 percent, as of March 19, 2013, is denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain with motion.  His 10 percent rating contemplates this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claims of entitlement to an evaluation in excess of 10 percent for a left knee disability, prior to March 19, 2013, and entitlement to an evaluation in excess of 100 percent as of March 19, 2013, are denied.  


REMAND

Cervical Spine Disability/Right-Side Cervical Radiculopathy

The Veteran also contends that he is entitled to service connection for a cervical spine disability and associated right-side cervical radiculopathy.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2014, the Veteran's representative argued that the Veteran's service-connected disabilities impaired his gait, balance and posture, resulting in long-term limping.  As such, this eventually caused the Veteran's current cervical spine disability.  To date, VA has not received a medical opinion as to whether the Veteran suffers from a current cervical spine disability that was either caused by, or secondary, to a service-connected disability.  The Veteran's representative submitted articles titled "How Poor Posture Causes Neck Pain," "Altered alignment of the shoulder girdle and cervical spine in patients with insidious onset neck pain and whiplash-associated disorder," and "Whiplash" in October 2014 in support of this assertion.  Such an opinion must be obtained before appellate review may proceed.  

Lumbar Spine Disability/Bilateral Sciatica

In addition, the Veteran contends that he is entitled to an evaluation in excess of 10 percent for his lumbar spine disability prior to December 5, 2011, and an evaluation in excess of 20 percent as of December 5, 2011.  Regrettably, a remand is necessary regarding this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination to determine the current severity of his service-connected lumbar spine disability in December 2011.  However, the evidence of record suggests that this disability may have increased in severity since this time.  According to a September 2014 VA treatment record, the Veteran was provided with a walker to assist with his ambulation.  As of the December 2011 VA examination, the Veteran only required a cane to assist with his ambulation.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As the evidence of record suggests that the Veteran's disability may have increased in severity, he should be scheduled for a new VA examination to determine the current level of severity of his service-connected lumbar spine disability.  The examiner should also determine the current severity of the Veteran's right and left sciatica in conjunction with the scheduled examination.  



Right Knee Disability/Scarring

The Veteran also contends that he is entitled to an increased evaluation for his service-connected right knee disability.  Regrettably, a remand is necessary regarding this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that prior to January 31, 2012, the Veteran's right knee disability was rated as 10 percent disabling.  He subsequently underwent knee surgery on January 31, 2012, and was assigned a temporary 100 percent evaluation until March 1, 2013.  He was assigned a 30 percent evaluation as of this time.  However, the Veteran has not been examined in over 3 years.  The January 2012 total knee arthroplasty indicates that there is certainly a chance that the Veteran's right knee disability has changed in severity.  As such, he should be scheduled for a new VA examination to determine the severity of his service-connected right knee disability.  

In addition, the Veteran should be scheduled for a VA examination to determine the current level of severity of his right knee scarring.  As he has undergone additional surgery, the severity of his scarring could have changed.  

Left Wrist Joint Disability/Left Wrist and Hand Neuropathy/Left Wrist Scarring

The Veteran also contends that he is entitled to increased evaluations for his service-connected left wrist disabilities.  However, the Veteran's left wrist has also not been examined since December 2011.  It is not entirely clear from the evidence of record whether any of the Veteran's service-connected left wrist disabilities have increased in severity.  Nonetheless, the Veteran's representative did emphasize the amount of time that has passed since the last VA examination in his October 2014 statement.  As such, the Veteran should be scheduled for all necessary VA examinations to determine the current level of severity of his left wrist joint disability with limited motion, neuropathy and scarring.  


TDIU

Finally, the Veteran contends that his service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  However, this issue is inextricably intertwined with the above issues, as the outcome of the examinations could reveal unemployability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate VA physician to determine whether he suffers from a current cervical spine disability that manifested during, or as a result of, active military service, or, that is secondary to a service-connected disability(ies).  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  

All indicated tests and studies should be performed, and the examiner should identify all current cervical spine disabilities.  

The examiner should then opine as to whether it is at least as likely as not that the Veteran suffers from a cervical spine disability that manifested during, or as a result of, active military service.  In offering an opinion, the examiner should consider and discuss the in-service evidence of a motorcycle accident in October 1975, an automobile accident in October 1983 and back pain following the handing of a heavy pump in October 1983.  

If it is determined that it is less likely as not that the Veteran's cervical spine disability manifested during, or as a result of, active military service, then the examiner should opine as to whether it is at least as likely as not that the Veteran's current cervical spine disability was either caused by, or permanently aggravated by, a service-connected disability(ies).  In formulating an opinion, the examiner should consider and discuss the articles submitted by the Veteran's representative in support of this claim in October 2014.  

2.  The Veteran should also be scheduled for a VA examination to determine the current level of severity of his service-connected lumbar spine disability and bilateral sciatica.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

Finally, the examiner should determine the severity of the Veteran's bilateral sciatica, noting the severity of symptomatology such as radiating pain, numbness and weakness.  

3.  The Veteran should also be scheduled for a VA examination(s) before an appropriate physician(s) to determine the current level of severity of his service-connected right knee disability with associated scarring.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  The examiner should describe in detail all symptomatology associated with the Veteran's right knee, including limitation of motion and instability.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

Finally, the examiner should determine the current severity of the Veteran's right knee scarring, noting its overall size in square inches or centimeters, indicating whether it is unstable, indicating whether it is painful and describing all functional impairment associated with the scarring.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

4.  Finally, the Veteran should be scheduled for a VA examination(s) before an appropriate physician(s) to determine the current level of severity of his service-connected left wrist disability, with limited motion, neuropathy and scarring.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were in fact reviewed.  The examiner should describe in detail all symptomatology associated with the Veteran's left wrist, including limitation of motion.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also describe the current severity of the Veteran's left wrist neuropathy, noting the severity of symptomatology such as radiating pain, numbness and weakness.  

Finally, the examiner should determine the current severity of the Veteran's left wrist scarring, noting its overall size in square inches or centimeters, indicating whether it is unstable, indicating whether it is painful and describing all functional impairment associated with the scarring.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

5.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


